
	
		II
		112th CONGRESS
		2d Session
		S. 3178
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2012
			Mr. Lee (for himself,
			 Mr. Rubio, and Mr. Paul) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend section 1951 of title 18, United States Code
		  (commonly known as the Hobbs Act), and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom From Union Violence Act of
			 2012.
		2.Interference with
			 commerce by threats or violenceSection 1951 of title 18, United States
			 Code, is amended to read as follows:
			
				1951.Interference
				with commerce by threats or violence
					(a)ProhibitionExcept
				as provided in subsection (c), whoever in any way or degree obstructs, delays,
				or affects commerce or the movement of any article or commodity in commerce, by
				robbery or extortion, or attempts or conspires so to do, or commits or
				threatens physical violence to any person or property in furtherance of a plan
				or purpose to do anything in violation of this section, shall be fined not more
				than $100,000, imprisoned for a term of not more than 20 years, or both.
					(b)DefinitionsFor
				purposes of this section—
						(1)the term
				commerce means any—
							(A)commerce within
				the District of Columbia, or any territory or possession of the United
				States;
							(B)commerce between
				any point in a State, territory, possession, or the District of Columbia and
				any point outside thereof;
							(C)commerce between
				points within the same State through any place outside that State; and
							(D)other commerce
				over which the United States has jurisdiction;
							(2)the term
				extortion means the obtaining of property from any person, with
				the consent of that person, if that consent is induced—
							(A)by actual or
				threatened use of force or violence, or fear thereof;
							(B)by wrongful use of
				fear not involving force or violence; or
							(C)under color of
				official right;
							(3)the term
				labor dispute has the same meaning as in section 2(9) of the
				National Labor Relations Act (29 U.S.C. 152(9)); and
						(4)the term
				robbery means the unlawful taking or obtaining of personal
				property from the person or in the presence of another, against his or her
				will, by means of actual or threatened force or violence, or fear of injury,
				immediate or future—
							(A)to his or her
				person or property, or property in his or her custody or possession; or
							(B)to the person or
				property of a relative or member of his or her family, or of anyone in his or
				her company at the time of the taking or obtaining.
							(c)Exempted
				conduct
						(1)In
				generalSubsection (a) does not apply to any conduct that—
							(A)is incidental to
				otherwise peaceful picketing during the course of a labor dispute;
							(B)consists solely of
				minor bodily injury, or minor damage to property, or threat or fear of such
				minor injury or damage; and
							(C)is not part of a
				pattern of violent conduct or of coordinated violent activity.
							(2)State and local
				jurisdictionAny violation of this section that involves any
				conduct described in paragraph (1) shall be subject to prosecution only by the
				appropriate State and local authorities.
						(d)Effect on other
				lawNothing in this section shall be construed—
						(1)to repeal, amend,
				or otherwise affect—
							(A)section 6 of the
				Clayton Act (15 U.S.C. 17);
							(B)section 20 of the
				Clayton Act (29 U.S.C. 52);
							(C)any provision of
				the Norris-LaGuardia Act (29 U.S.C. 101 et seq.);
							(D)any provision of
				the National Labor Relations Act (29 U.S.C. 151 et seq.); or
							(E)any provision of
				the Railway Labor Act (45 U.S.C. 151 et seq.); or
							(2)to preclude
				Federal jurisdiction over any violation of this section, on the basis that the
				conduct at issue—
							(A)is also a
				violation of State or local law; or
							(B)occurred during
				the course of a labor dispute or in pursuit of a legitimate business or labor
				objective.
							.
		
